Opinión concurrente y en parte disidente emitida por el
Juez Asociado Señor Díaz Cruz
en la que concurren el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 18 de febrero de 1977
Ante la posición más adelante expresada en esta disiden-cia, la mayoría ha acordado modificar las tres sentencias dic-tadas contra el apelante de 3 a 5 años de prisión al solo efecto de que en vez de consecutiva se cumplan concurrentemente. Concurro en la opinión per curiam, exceptuando el castigo impuesto. Es a lo que considero excesiva privación de libertad que va dirigida esta expresión disidente. En el amplio espec-tro de exacción por el agravio social la pena acordada por la mayoría está al margen de la valoración comparativa con de-litos de mayor gravedad. En Pueblo v. Ocasio Hernández, confirmamos el 7 de febrero de 1977 sentencia de 3 a 6 años de presidio a un convicto por homicidio e infracción de la Ley *723de Armas que mató a dos personas con revólver, puesto en probatoria. El acto de dar muerte ilegal a un semejante tiene mayor reproche jurídico y moral que el de escamotear las con-tribuciones. En el caso del apelante Tursi el sistema ha in-vertido la carga reprobatoria.
Las sentencias contra el apelante, aún reducidas por la disposición de concurrencia, constituyen un castigo despro-porcionado e irrazonablemente severo en el momento en que se dictaron (18 de abril, 1975). Pueblo v. Santos, 67 D.P.R. 650, 657-8 (1947). Hay suficiente constancia en autos de que desde fecha anterior a la presentación de las acusaciones el 14 de febrero de 1974, el acusado hizo reiteradas gestiones ante el Departamento de Hacienda para resolver su caso administrativamente mediante el pago de deficiencias, inte-reses y penalidades. Su proposición no fue aceptada y en su lugar se le sometió a proceso criminal por delito grave a tenor de la Sec. 145(b) de la Ley de Contribución sobre Ingresos que es la Núm. 91 de 29 de junio, 1954 (13 L.P.R.A. sec. 3145 (b)) y que en lo pertinente ordena: . . cualquier persona que voluntariamente intentare de algún modo evadir o derro-tar cualquier contribución impuesta por este Subtítulo o el pago de la misma, en adición a otras penalidades provistas por ley, será culpable de delito grave y castigada con multa no mayor de $10,000 o reclusión por no más de 5 años en la institución penal que designe el Secretario de Justicia, o am-bas penas, más las costas del proceso.”
Tres meses después de sentenciado el apelante en el Tribunal Superior, se aprobó por la Asamblea Legislativa, con vigencia inmediata, la Ley Núm. 2 de 15 de julio, 1975, sobre Amnistía General Contributiva en cuya exposición de motivos se asevera que “... hay un número de ciudadanos que no han rendido planilla de contribución sobre ingresos o que no han declarado sus ingresos en forma correcta. Debido a la in-tensa campaña efectuada por el Departamento de Hacienda contra la evasión contributiva en todas sus formas, estos ciu-*724dadanos que han incumplido con sus obligaciones fiscales en el pasado, temerosos de los resultados adversos que conlleva-ría el practicar la honradez mediante el pago correcto y justo de sus contribuciones, se inhiben de hacerlo. Resulta, por lo tanto, deseable para el bienestar público general que en este difícil momento de la historia económica de Puerto Rico, el Estado, atemperando su política fiscal a la realidad económica y social vigente, promueva una amnistía general contributiva con el doble propósito de proveerle la oportunidad a los ciuda-danos que han faltado a su deber a rehabilitarse mediante la información de ingresos no declarados sin temor a sanciones civiles y penales. Se estaría aportando también al sosteni-miento de servicios indispensables a la ciudadanía y gene-rando actividad económica que puede redundar en la creación y conservación de empleos en la empresa privada. Se pro-pone, además, como medida a fin con los propósitos antes mencionados, condonar el pago de intereses, penalidades y re-cargos a aquellos ciudadanos que adeuden contribuciones al Estado Libre Asociado de Puerto Rico, siempre y cuando pa-guen su deuda dentro de los límites de tiempo establecidos por esta ley.” Leyes de 1975, Ed. Equity, Parte 2, págs. 643, 644. Se fijó la fecha límite de 15 de octubre de 1975 para acogerse a los beneficios de la Ley que le permitió a los evasores legi-timar ingresos no declarados previo pago de una contribución especial de 15% del ingreso bruto ajustado, libre de intereses y penalidades civiles o criminales, extendiéndose la amnistía por la Sec. 2 (b) de la Ley a los casos de fraude, con la limita-ción de que para éstos el relevo provisto no incluía intereses, recargos y penalidades acumuladas.
El principio de igual protección de las leyes encarna el ideal de que haya un solo estándar de justicia, de que la jus-ticia opere sin desigualdades, existan (1) o no leyes para im-*725plementar la garantía constitucional. No. armoniza con ese principio de igualdad ante la ley que por haber sido el ape-lante descubierto en su delincuencia fiscal poco antes que otros incursos en tan grave o mayor falta que la suya, tenga aquél que pagar con extendida privación de libertad en presidio lo que otros satisficieron con sólo desprenderse de una pequeña parte de los ingresos ocultos. La ley bajo la cual se juzgó al apelante, previsora en sus alternativas de multa o prisión, dejó en manos del juez la elección del castigo, (2) que en este caso debe atemperarse a la “política fiscal” y a la “realidad económica y social vigente” de que nos habla el legislador en la exposición de motivos de la Ley Núm. 2 de 15 de julio, 1975. La sentencia en un caso penal debe reflejar la intensi-dad de la ofensa según la sancionan la ley y el concepto ético social prevaleciente. La individuación de la pena no ha de erigir purgatorios para expiación de todos los pecados del convicto. Estamos a tiempo para corregir la emergente ine-quidad del sistema.
Con estos antecedentes y fundamentps dejaría sin efecto las sentencias dictadas por el Tribunal Superior, Sala de San Juan, en sus casos Núms. G-74-303, G-74-304 y G-74-305, y en su lugar dictaría nueva sentencia imponiendo al acusado la pena de 1 a 2 años de prisión y $5,000 de multa en cada caso, concurrente en los términos de prisión, más las costas del proceso.

 Ordena el Art. 4 del Código Penal de 1974 que si la ley vigente al tiempo de cometerse el delito fuere distinta de la que exista al imponerse la sentencia, se aplicará siempre la más benigna.


El juez sentenciador no pudo ponderar la situación de igual pro-tección de las leyes que ahora destacamos porque él dictó sentencia el 18 de abril de 1975 y los relevantes pronunciamientos justificativos de la amnis-tía contributiva se hicieron al aprobarse ésta el 15 de julio siguiente.